 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7      AMERICAN HALLMARK
        INSURANCE COMPANY OF                        NO: 1:15-CV-3104-TOR
 8      TEXAS, a Texas corporation,
                                                    ORDER OF DISMISSAL WITH
 9                              Plaintiff,          PREJUDICE

10          v.

11
       KRAFF’S MEN’S WEAR CO.,
12     INC., a Washington corporation, et
       al.,
13                            Defendants.

14

15         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

16   Prejudice (ECF No. 122). The stipulation is filed pursuant to Federal Rule of Civil

17   Procedure 41(a)(1)(A)(ii) and provides that no costs are awarded to any party. The

18   Court has reviewed the record and files herein, and is fully informed.

19         According to Rule 41(a)(1)(A)(ii), an action may be dismissed by filing a

20   stipulation signed by all remaining parties.




     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the remaining parties’ stipulated

 3   motion, this action is DISMISSED in its entirety with prejudice and with no costs

 4   awarded to any party.

 5         The District Court Executive is directed to enter this Order and Judgment

 6   accordingly, furnish copies to counsel, and CLOSE the file.

 7         DATED October 9, 2019.

 8

 9                                  THOMAS O. RICE
                             Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
